—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Town of Huntington, dated January 29, 1994, which, after a hearing, denied the petitioners’ application for a special use permit, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated March 19, 1997, which denied the petition and dismissed the proceeding.
*389Ordered that the judgment is affirmed, with costs.
The determination of the respondent Zoning Board of Appeals of the Town of Huntington that the petitioners’ proposed business use of their residential property was not “similar * * * by reason of education, training and experience” to those home occupations which are set forth in the zoning ordinance at issue was neither unreasonable, irrational, nor an improvident exercise of discretion (see, Matter of Frishman v Schmidt, 61 NY2d 823; Matter of Simon v Board of Appeals, 208 AD2d 931; Corter v Zoning Bd. of Appeals, 46 AD2d 184). Rosenblatt, J. P., Ritter, Sullivan and Goldstein, JJ., concur.